SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-34889 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: CharterBank 401(k) Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Charter Financial Corporation 1233 O.G. Skinner Dr. West Point, Georgia 31833 CHARTERBANK 401(k) PLAN COMPARATIVE FINANCIAL STATEMENTS DECEMBER 31, 2 CHARTERBANK 401(k) PLAN DECEMBER 31, 2 TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 SUPPLEMENTAL INFORMATION Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 11 [Letterhead of Wilson Price] Report of Independent Registered Public Accounting Firm The Board of Directors CharterBank 401(k) Plan We have audited the accompanying statements of net assets available for benefits of CharterBank 401(k) Plan (the Plan) as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Wilson, Price, Barranco, Blankenship & Billingsley, P.C. Montgomery, Alabama November 2, 2011 1 CHARTERBANK 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 ASSETS INVESTMENTS AT FAIR VALUE Pooled separate accounts of insurance company $ $ General account of insurance company Self-directed brokerage account NET ASSETS AVAILABLE FOR BENEFITS $ $ See report of independent registered public accounting firm and notes to financial statements. 2 CHARTERBANK 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED DECEMBER 31, 2 ADDITIONS Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments $ $ Interest and dividends Total investment income Contributions: Participants Transfer from qualified plan - Total DEDUCTIONS Deductions from net assets attributable to: Benefits paid to participants Refund of excess deferrals Total NET INCREASE NET ASSETS AVAILABLE FOR BENEFITS Beginning of year End of year $ $ See report of independent registered public accounting firm and notes to financial statements. 3 CHARTERBANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 1. DESCRIPTION OF THE PLAN The following description of the CharterBank 401(k) Plan (the Plan) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan, which commenced on April 1, 1995, and was amended January 1, 2001, is a defined contribution plan covering all eligible employees of CharterBank (the Company).Full-time employees become eligible to participate after the attainment of 20½ years of age.Effective January 1, 2001, participants must also complete three months of service with the Company to be eligible to participate in the Plan.The Plan is subject to certain provisions of the Employee Retirement Income Security Act of 1974 (ERISA).Effective October 5, 2007, Nationwide Trust Company, FSB became the trustee.Nationwide Life Insurance Company is the custodian of the Plan’s investments in the Nationwide Funds and self-directed accounts through a partnership with Nationwide Trust Company, FSB. Contributions Participants can contribute from 1% to 15% of their pretax earnings up to a maximum of $16,500 for 2010 and 2009.Any excess contributions are required to be refunded to participants.Rollover contributions from other qualified plans are permitted.Under the Plan, the Company may contribute an amount equal to a discretionary percentage (determined annually by the Company) of each participant’s annual compensation.The Company did not elect a discretionary contribution in 2010 or 2009. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of (a) the Company’s contributions and (b) Plan earnings.Participant contributions may be invested in one or more of the investment funds available under the Plan or the self-directed brokerage account at the direction of the participant.The Company’s contributions are allocated to investment funds in the same manner as participant contributions.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their contributions and earnings thereon.Effective January 1, 2001, participants are vested 100% in the Company’s contributions and earnings thereon after completing three years of service as defined by the Plan. 4 CHARTERBANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 1. DESCRIPTION OF THE PLAN (Continued) Benefits Participants who separate from service with the Company for any reason will have the value of their contributions and earnings and the Company elective contributions and earnings, in which they are vested, distributed to them in a lump sum or in the form of a direct rollover.If a participant dies before receiving distribution of his or her account, the full amount of his or her account will be paid to the designated beneficiary. Withdrawals of participants’ deferral contributions are permitted upon the attainment of age 59½ or in the event of severe hardship situations as permitted by Internal Revenue Service regulations. Forfeited Accounts Amounts forfeited by participants who terminate from the Plan prior to being 100% vested are used to reduce employer contributions to the Plan.There were no forfeitures for the years ended December 31, 2010 and 2009. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Plan are maintained on the accrual basis and have been prepared in conformity with accounting principles generally accepted in the United States of America. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from these estimates. Investment Valuation and Income Recognition At December 31, 2010 and 2009, the Plan’s investment in Charter Financial Corporation common stock represented approximately 12% and 14%, respectively, of total investments (included in the self-directed brokerage account).Accordingly, the Plan has a concentration of risk regarding the stock performance of Charter Financial Corporation. Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 8 for discussion of fair value measurements. Security transactions are recorded on the trade date.Dividend income is reported on the ex-dividend date.Interest income is reported on the accrual basis of accounting.The change in market value of investments is recorded as appreciation (depreciation) in the fair value of investments. 5 CHARTERBANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Risks and Uncertainties The Plan’s investments include funds which invest in investment securities and in various companies within several markets.Investment securities are exposed to risks, such as interest rate, market, and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the Plan’s financial statements. Benefit Payments Benefits are recorded when paid. Operating Expenses All expenses of maintaining the Plan are paid by the Company. Subsequent Events The Plan has evaluated subsequent events through November 2, 2011, the date the financial statements were issued. 3. PARTY-IN-INTEREST TRANSACTIONS The Plan’s investments consist of pooled separate accounts and a general account which are managed by Nationwide Life Insurance Company, the custodian of the Plan.Investments of the Plan also consist of Charter Financial Corporation common stock.Charter Financial Corporation is the parent company of the Plan Sponsor. 4. INVESTMENTS The following table presents investments that represent five percent or more of the Plan’s net assets as of December 31, 2010 and 2009: Pooled separate accounts of insurance company: Dreyfus S & P 500 Index Fund $ $ Janus Twenty Fund Nationwide Money Market Fund Institutional Fixed Fund Self-Directed Brokerage 6 CHARTERBANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 4. INVESTMENTS (Continued) The net appreciation in fair value of the Plan’s investments (including realized gains and losses) is as follows for the years ended December 31, 2010 and 2009: Pooled separate accounts of insurance company $ $ Self-directed brokerage accounts ) $ $ 5. TAX STATUS The Plan has received a determination letter from the Internal Revenue Service dated March 31, 2008, stating the Plan is designed in accordance with applicable sections of the Internal Revenue Code (IRC).Although the Plan has been amended since receiving the determination letter, the Company and Plan administrator believe that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC.Therefore, no provision for income taxes has been included in the Plan’s financial statements. Accounting principles generally accepted in the United States of America require plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the applicable authorities.The Plan administrator has analyzed the tax positions taken by the Plan, and has concluded that as of December 31, 2010, there are no uncertain positions taken or expected to be taken that would require recognition of a liability (or asset) or disclosure in the financial statements.The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress.The Plan administrator believes that the Plan is no longer subject to income tax examinations for years before 2007. 6. PLAN TERMINATION Although the Company has not expressed an intent to terminate the Plan, it may do so at any time.In the event the Plan is terminated, the accounts of all participants become fully vested, and the net assets of the Plan are either administered and paid under the benefit provisions of the Plan or liquidated and distributed in accordance with procedures prescribed in the Plan. 7. INVESTMENT IN COMMON STOCK OF CHARTER FINANCIAL CORPORATION During 2001, the participants in the Plan were allowed a one-time opportunity to purchase common stock of Charter Financial Corporation, the parent company of CharterBank, in conjunction with the initial public offering of Charter Financial Corporation.Participants could invest all or a portion of their existing account balances in the common stock of Charter Financial Corporation. 7 CHARTERBANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 8. FAIR VALUE MEASUREMENT Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 820, Fair Value Measurement, provides a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair values.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements).The three levels of fair value hierarchy under FASB ASC 820 are described as follows: Level 1 Inputs to the valuation methodology are unadjusted quoted market prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 Inputs to the valuation methodology include · quoted prices for similar assets or liabilities in active markets; · quoted prices for identical or similar assets or liabilities in inactive markets; · inputs other than quoted prices that are observable for the asset or liability; · inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December 31, 2010. Pooled separate accounts of insurance company:Valued at the net asset value (NAV) of shares held by the Plan at year end. General account of insurance company:Valued at fair value by discounting the related cash flows based on current yields of similar instruments with comparable durations considering the creditworthiness of the issuer. Self-directed brokerage account:Valued at the market value of shares held by the Plan at year end. 8 CHARTERBANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 8. FAIR VALUE MEASUREMENT (Continued) The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within fair value hierarchy, the Plan’s assets at fair value as of December 31, 2010 and 2009. Assets at Fair Value as of December 31, 2010 Level 1 Level 2 Level 3 Total Pooled separate accounts of insurance company: Balanced $ $
